      Case 2:20-cv-01878-JAM-DB Document 11 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID WILLIAM DINGLE,                             No. 2:20-cv-1878 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    GREGORY C. TESLUK, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. In an order filed November 5, 2020, this court screened plaintiff’s complaint. (ECF No.

19   7.) This court found plaintiff stated no cognizable claims for relief under § 1983. This court

20   dismissed the complaint with leave to amend. Plaintiff was provided instructions for stating

21   claims and given sixty days to file a first amended complaint. Plaintiff was warned that if he

22   failed to file a timely first amended complaint, this court might recommend this action be

23   dismissed.

24          Sixty days have passed and plaintiff has not filed a first amended complaint or otherwise

25   responded to the court’s November 5 order.

26          Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

27   judge to this case; and

28   ////
                                                       1
      Case 2:20-cv-01878-JAM-DB Document 11 Filed 01/27/21 Page 2 of 2


 1            IT IS RECOMMENDED that this action be dismissed for plaintiff’s failure to comply

 2   with court orders. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.

 3            These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 8   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 9   1153 (9th Cir. 1991).

10   Dated: January 26, 2021

11

12

13

14

15

16

17

18

19

20   DLB:9
     DLB1/prisoner-civil rights/ding1878.fta fr
21

22

23

24

25

26
27

28
                                                        2
